DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17282571 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both copending application and present invention discloses a secondary battery comprising: an electrode assembly in which a first electrode, a separator, and a second electrode are alternately stacked and wound together; a can having an accommodation part that receives the electrode assembly therein, the can comprising a first can and a second can, each having a cylindrical shape with an opening in a direction facing one another; and an insulator configured to insulate an overlapping portion between the first can and the second can, wherein the first can forms a first electrode terminal that directly contacts an end of the first electrode, and the second can forms a second electrode terminal that directly contacts an end of the second electrode.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1-11,13-15 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Fujikawa et al. (US20070190407).
	As to claim 1, Fujikawa et al. discloses a secondary battery (figure 2) comprising: an electrode assembly in which a first electrode, a separator, and a second electrode are alternately stacked and wound together (paragraph 0014); a can (figure 2 number 26) having an accommodation part that receives the electrode assembly therein, the can comprising a first can and a second can (figure 2 number 25), each having a cylindrical shape with an opening in a direction facing one another; and an insulator (figure 2 number 27) configured to insulate an overlapping portion between the first can and the second can, wherein the first can forms a first electrode terminal (figure 2 number 21a) that directly contacts an end of the first electrode (figure 2 number 21), and the second can (figure 2 number 25) forms a second electrode terminal that directly contacts an end of the second electrode (figure 2 number 22).
As to claim 2, Fujikawa et al. discloses wherein the insulator comprises an insulating polymer (paragraph 0024).
As to claim 3, Fujikawa et al. discloses wherein the first can and the second can have shapes corresponding to each other (figure 2 number 25,26).
As to claim 4, Fujikawa et al. discloses wherein an inner circumferential surface of the first can is larger than an outer circumferential surface of the second can so that the second can is received within the first can (figure 2 number 26,25).
As to claim 5, Fujikawa et al. discloses wherein the insulator is provided on the outer circumferential surface of the second can in the form of any one of tubing, wrapping, and coating (paragraph 0024).
As to claim 6, Fujikawa et al. discloses wherein the first can and the second can are coupled to each other in a press-fitting manner (figure 2 number 25,26).
As to claim 7, Fujikawa et al. discloses wherein the first can has a second side having a first opening that is open in a second direction is formed and the first can has a first side having a first connection part that is closed in a first direction opposite the second direction, the second can has a first side having a second opening that is open in the first direction, and the second can has a second side having a second connection part that is closed in the second direction, and the first electrode has a first end that is directly connected to the first connection part, and the second electrode has a second end that is directly connected to the second connection part (figure 2 number 26,25,21,22).
As to claim 8, Fujikawa et al. discloses wherein the first can comprises aluminum, and the second can comprises steel (paragraph 0022).
As to claim 9, Fujikawa et al. discloses wherein the first electrode is a positive electrode, and the second electrode is a negative electrode (paragraph 0019).
As to claim 10, Fujikawa et al. discloses wherein the first can comprises steel, and the second can comprises aluminum (paragraph 0022).
As to claim 11, Fujikawa et al. discloses wherein the first electrode is a negative electrode, and the second electrode is a positive electrode (paragraph 0019).
As to claim 13, Fujikawa et al. discloses wherein an overlapping section between the first can and the second can has a length greater than a diameter of each of the first can and the second can (figure 2 number 26,25).
As to claim 14, Fujikawa et al. discloses, wherein a length of the first can is 70% or more of a length of the second can (figure 2 number 26).
As to claim 15, Fujikawa et al. discloses wherein a length of an overlapping section between the first can and the second can is 70% or more a total length of the can, the length of the overlapping section being less than 100% of the total length of the can (figure 2 number 26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 12 and16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa et al. (US20070190407).
	Fujikawa et al. discloses the secondary battery described above.  As to wherein a length of the electrode assembly in a longitudinal direction of the secondary battery is greater than a length of the second can in the longitudinal direction and wherein a length of each of the first can and the second can in a longitudinal direction of the secondary battery is in a range of 100 mm to 250 mm, a length of the can, which is defined by the first can and the second can coupled together, in the longitudinal direction is in a range of 100 mm to 250 mm, and a  diameter of each of the first can and the second can is in a range of 40 mm to 60 mm, Fujikawa et al. discloses that the can has a height of 50mm (paragraph 0058) or a height of 65mm (paragraph 0072), therefore,it is obvious to one having ordinary skill in the art to change size of a component in order provide optimal value in absence of unexpected results. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/Primary Examiner, Art Unit 1724